NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                               In re the Matter of:

             ANTOINETTE SONA READE, Petitioner/Appellee,

                                         v.

                    SEAMUS KING, Respondent/Appellant.

                            No. 1 CA-CV 14-0428 FC
                                FILED 1-7-2016


            Appeal from the Superior Court in Maricopa County
                           No. DR1999-009544
                     The Honorable Jay M. Polk, Judge

                                   AFFIRMED


                                    COUNSEL

Judith A. Morse, PC, Phoenix
By Judith A. Morse
Counsel for Petitioner/Appellee

Seamus King, Phoenix
Respondent/Appellant
                             READE v. KING
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Andrew W. Gould joined.


N O R R I S, Judge:

¶1           Seamus King (“King”) appeals from the family court’s order
denying his motion to vacate a judgment for attorneys’ fees entered against
him as a sanction. Because King’s arguments on appeal are without merit,
we affirm the order denying his motion to vacate.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            In 1999, Antoinette Sona Reade petitioned to dissolve her
marriage to King. King and his attorney failed to appear at the temporary
orders hearing. As a sanction for their non-appearance, the family court
awarded Reade the attorneys’ fees she had incurred in connection with the
hearing and in August 2000 entered a $315.50 judgment against King with
interest thereon at the legal rate (then 10% per annum) (the “Judgment”).1
In December 2001, the family court entered an amended stipulated consent
decree dissolving the parties’ marriage (“dissolution decree”).

¶3           In July 2009, Reade petitioned “in support of supplemental
proceedings” to enforce the Judgment. At a September 2009 status
conference, King agreed to pay $50 per month until the Judgment was paid
in full. The family court then ordered King to make the agreed-upon
payments. King did not comply, however, with the family court’s order.

¶4             In 2011, Reade again petitioned “in support of supplemental
proceedings” to enforce the Judgment, and at her request, the family court
scheduled a judgment debtor exam. Although King appeared at the exam,
he failed to cooperate in answering questions.



              1After   the family court entered the Judgment, King moved to
set it aside “until [his] objection has been heard.” The family court’s minute
entry preceding the Judgment, however, clearly established the family
court had already considered King’s objection.



                                      2
                             READE v. KING
                           Decision of the Court

¶5            Thereafter, Reade petitioned for an order to show cause,
asking the family court to find King in contempt for non-payment of the
Judgment. In response, King filed multiple motions objecting to the relief
Reade had requested and to the enforcement of the Judgment. The family
court denied King’s motions and found he had “willfully and knowingly
disobeyed” its prior order to pay the Judgment. The family court directed
King to pay the amount owed under the Judgment (with the accrual of
interest, $875) by June 26, 2012. Four days before the payment deadline,
King filed for bankruptcy relief. The Judgment was not discharged in
bankruptcy.

¶6            In 2014, King moved to vacate the Judgment pursuant to
Arizona Rule of Family Law Procedure 85(C)(1)(c) (“fraud,
misrepresentation, or other misconduct of the adverse party”), 85(C)(1)(d)
(“judgment is void”), and 85(C)(1)(f) (“any other reason justifying relief
from the operation of the judgment”). The family court denied the motion,
finding it untimely. It subsequently entered a signed judgment affirming
the 2000 Judgment and awarding Reade’s attorney $186 for costs.2
Thereafter, King paid $875 to Reade’s attorney and filed this appeal.

                               DISCUSSION

I.     Motion for Relief from Judgment

¶7            As we construe his opening brief, King primarily argues the
family court should have granted his motion to vacate the Judgment under
Rule 85(C)(1). Because the family court did not abuse its discretion in
refusing to vacate the Judgment, we reject this argument. See Birt v. Birt,
208 Ariz. 546, 549, ¶ 9, 96 P.3d 544, 547 (App. 2004) (appellate court reviews
family court order denying motion to vacate for abuse of discretion).

¶8             A motion seeking relief under Rule 85(C)(1)(c) and (f) must be
filed “within a reasonable time.” Further, if a party seeks relief under
85(C)(1)(c), the motion must be filed no later than six months after the court
entered the judgment or order. See Ariz. R. Fam. Law P. 85(C)(2). Insofar
as King was seeking relief under Rule 85(C)(1)(c) and (f), his motion to
vacate—filed 14 years after entry of the Judgment—was not filed “within
a reasonable time” and thus, as the family court found, was untimely.



              2InMay 2012, Reade assigned her “cause of action and
judgments for attorneys’ fees” to her attorney.



                                      3
                             READE v. KING
                           Decision of the Court

¶9             King also sought relief under Rule 85(C)(1)(d), which, as he
points out, may be sought at any time. Martin v. Martin, 182 Ariz. 11, 14,
893 P.2d 11, 14 (App. 1994). But, King failed to demonstrate the Judgment
was void. Lawwill v. Lawwill, 21 Ariz. App. 75, 78, 515 P.2d 900, 903 (App.
1973) (party seeking relief from judgment has “the burden of proving the
grounds relied upon for relief”). “A judgment or order is ‘void’ if the court
entering it lacked jurisdiction: (1) over the subject matter, (2) over the
person involved, or (3) to render the particular judgment or order entered.”
Martin, 182 Ariz. at 15, 893 P.2d at 15. “If a judgment or order is void, the
trial court has no discretion but to vacate it.” Id. at 14, 893 P.2d at 14.

¶10           Here, the record establishes the family court had jurisdiction
as defined in Martin. Nevertheless, as he did in the family court, King
argued the Judgment was void because the dissolution decree provided the
parties would bear their attorneys’ fees and costs with one exception not
relevant here. The family court entered the Judgment, however, as a
sanction against King, and on its face the dissolution decree did not void or
otherwise supersede the sanction award. King was thus not entitled to
relief under Rule 85(C)(1)(d).3

II.    Other Matters

       A.     Contempt

¶11            King also raises the “issue of contempt” in his opening brief.
Under Arizona law, civil contempt orders and judgments are not
appealable. See Van Baalen v. Superior Court in & for Maricopa County, 19
Ariz. App. 512, 513, 508 P.2d 771, 772 (App. 1973). Accordingly, we lack
jurisdiction to review any contempt order issued by the family court.

       B.     Lack of Service

¶12          King next argues Reade failed to properly serve him with her
July 2009 petition in support of supplemental proceedings. Despite the

              3In moving to vacate the Judgment, King was actually
challenging the family court’s decision to sanction him, but he could have
done so through a direct appeal after the family court entered the
dissolution decree. See Ariz. Rev. Stat. (“A.R.S.”) § 12-2102(A); Hill v. City
of Phoenix, 193 Ariz. 570, 574, ¶ 16, 975 P.2d 700, 704 (1999) (“prior
judgments which adjudicate some but not all claims in a given suit . . .
become final upon entry of the judgment entered last in time—the
judgment which effectively terminates all issues remaining in the
litigation”).

                                      4
                              READE v. KING
                            Decision of the Court

alleged lack of service, King appeared at the status conference and agreed
to pay $50 per month to extinguish the Judgment. By his appearance at the
conference, King waived any service defect. See Ariz. R. Fam. Law P. 40(F)
(appearance has same force and effect as proper service).

       C.     Award of Costs

¶13            King also appears to challenge the family court’s award of
$186 in court costs to Reade’s counsel. The family court did not abuse its
discretion in awarding these costs. See Medlin v. Medlin, 194 Ariz. 306, 309,
¶ 16, 981 P.2d 1087, 1090 (App. 1999) (appellate court reviews for an abuse
of discretion).4

       D.     Judicial Misconduct

¶14            Finally, King argues the court acted improperly by “bullying”
and “intimidating” him at the July 2009 status conference. He also accuses
the court of acting with favoritism throughout the proceedings. The record
does not substantiate these arguments, and thus we reject them.

III.    Sanctions on Appeal

¶15           Reade requests an award of attorneys’ fees and costs on
appeal as a sanction “to deter [King] and others like him.” Pursuant to
Arizona Rule of Civil Appellate Procedure (“ARCAP”) 25, this court may
sanction parties for frivolous appeals. “[A] frivolous appeal is one brought
for an improper purpose or based on issues which are unsupported by any
reasonable legal theory.” Johnson v. Brimlow, 164 Ariz. 218, 222, 791 P.2d
1101, 1105 (App. 1990) (citation omitted). Based on our review of the record
and King’s arguments on appeal, King’s appeal was utterly without merit.
Thus, we order King to pay Reade $2,500 as a sanction. We also award




              4In  her answering brief, Reade argues the family court abused
its discretion by denying her claim for additional attorneys’ fees. Reade did
not cross-appeal from the court’s denial of her fee request, thus this
argument is not properly before us. See ARCAP 8(b) (“A party to a superior
court judgment may take a cross-appeal by filing a notice of cross-appeal
with the clerk of the superior court that entered the judgment.”); Madisons
Chevrolet, Inc. v. Donald, 109 Ariz. 100, 104, 505 P.2d 1039, 1043 (1973) (party
must file a cross-appeal to attack judgment or order being appealed).




                                       5
                             READE v. KING
                           Decision of the Court

Reade her costs on appeal contingent upon her compliance with ARCAP
21.5

                              CONCLUSION

¶16           For the foregoing reasons, we affirm the family court’s order
denying King’s motion to vacate the Judgment and sanction King for filing
a frivolous appeal.




                                  :ama




             5King   filed an “Emergency Notice” asking this court to
supplement the record with an affidavit for renewal of judgment Reade’s
attorney filed after King appealed. This court’s review is limited to the
record before the family court, and we will not consider material that was
not part of the record before the family court when it entered the order on
appeal. See GM Dev. Corp. v. Cmty. Am. Mortg. Corp., 165 Ariz. 1, 4, 795 P.2d
827, 830 (App. 1990). Accordingly, we deny King’s request to supplement
the record.



                                     6